 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. MJ19-373 BAT

10          v.                                            DETENTION ORDER

11   JUAN MERCADO-CASTANARES,

12                             Defendant.

13

14   Offenses charged:

15          Count 1:       Bringing in Aliens Without Authorization, Aiding and Abetting, Private
                           Financial Gain in violation of 8 U.S.C. § 1324(a)(2)(B)(ii); and 18 U.S.C.
16                         §2

17          Count 2:       Bringing in Aliens at Place Other than Port of Entry, Aiding and Abetting,
                           Private Financial Gain in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii)(i),
18                         (v)(II), (B)(i)

19          Count 3:       Attempt to Transport Aliens, Private Financial Gain in violation of 8
                           U.S.C. §§ 1324(a)(1)(A)(ii), (B)(i)
20
     Date of Detention Hearing: August 16, 2019
21          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

22   based upon the reasons for detention stated on the record and as set forth below, finds:

23




     DETENTION ORDER - 1
 1          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 2         1.    Defendant is a Mexican citizen with ties to Mexico. Defendant also has strong

 3               family ties to United States citizens.

 4         2.    Defendant does not have stable employment or a stable place to live.

 5         3.    Defendant is alleged to have admitted the facts supporting the above charges

 6               during an interview after his arrest.

 7         4.    Defendant is not lawfully residing in the United States and there is a strong

 8               possibility that Defendant will be deported at the conclusion of this case

 9               regardless of outcome.

10         5.    The conduct giving rise to the above charges exposed the Defendant and others to

11               a serious risk of harm.

12         6.    There does not appear to be any condition or combination of conditions that will

13               reasonably assure the Defendant’s appearance at future court hearings.

14         IT IS THEREFORE ORDERED:

15         (1)   Defendant shall be detained pending trial, and committed to the custody of the

16               Attorney General for confinement in a correction facility separate, to the extent

17               practicable, from persons awaiting or serving sentences or being held in custody

18               pending appeal;

19         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

20               counsel;

21         (3)   On order of a court of the United States or on request of an attorney for the

22               government, the person in charge of the corrections facility in which defendant is

23




     DETENTION ORDER - 2
 1               confined shall deliver the defendant to a United States Marshal for the purpose of

 2               an appearance in connection with a court proceeding; and

 3         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

 4               counsel for the defendant, to the United States Marshal, and to the United States

 5               Pretrial Services Officer.

 6         DATED this 16th day of August, 2019.

 7


                                                       A
 8

 9                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
